DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 7/13/2020.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 11-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2013/0246967, hereinafter Wheeler), and further in view of Bychkov et al. (US 2013/0321265, hereinafter Bychkov).
Regarding claim 1, Wheeler teaches a method for displaying content (user interface containing one or more menu items, abstract) in a virtual view (view region, abstract) provided by a device comprising: 
receiving a request (receiving movement data corresponding to movements of the user, such as head and/or eye movements) to display first content (menu) ([0018]: a wearable computing device, such as an HMD, is configured to receive movement data corresponding to movements of the user, such as head and/or eye movements, and to selectively display the menu within the view region in response to the movement data); 
displaying the first content (menu 206, fig. 7B) in a first tile at a first location in the virtual view (portion of view region at a first location displaying the menu 204 as shown in fig. 7B-7C and [0068]; fig. 8A shows the view region 256 and menu 258 displayed in a virtual view);
detecting a user input (fig. 7D element 210) within a first designated region (fig. 7D element 206A; interactive elements, such as menu icons or objects 206, [0062]) of the first content ([0075]: the wearable computing device may be further configured to 
responsive to detecting the user input (fig. 7D element 210) within the first designated region (fig. 7D element 206A), displaying second content (fig. 7D element 212) in a second tile at a second location in the virtual view (as shown in fig. 7D, menu 
However, Wheeler does not explicitly teach the user input is the user’s gaze and that detecting the user’s gaze within a first designated region of the first content, and responsive to detecting the user’s gaze within the first designated region, displaying second content in a second region at a second location in the virtual view.
Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a first designated region (MAIL tab 36C, fig. 6A-6B) of the first content (menu area 122 displaying tabs 36C, fig. 6A) (abstract: receiving an image including an eye of a user of a computerized system and identifying, based the image of the eye, a direction of a gaze performed by the user. Based on the direction of the gaze, a region on a display coupled to the computerized system is identified; [0011]: receiving, from a sensing device coupled to the computer, an input representing a gaze direction of a user, identifying a target point on the display based on the direction of a user, associating the target point with a first interactive item appearing on the display, and responsively to the target point, opening one or more second interactive items on the display; [0076]: As user 22 directs his line 
Regarding claim 2, Wheeler teaches the second content fig. 7D element 212) is associated with the first designated region (fig. 7D element 206A) (as shown in fig. 7D, menu object 212 is displayed in another portion of the view region at a location different than the first location displaying menu 206; [0078]: once the menu object 206A is selected, the wearable computing device may cause the selected menu object to be displayed in view region 202 as a selected menu object 212 … the selected menu object 212 is displayed larger and in more detail in the view region 202 than in the menu 204; [0079]: the selected menu object 212 of fig. 7D is shown as an email box). Moreover, Bychkov also teaches the second content (listings 36D of incoming mail items, fig. 6B) is associated with the first designated region (MAIL tab 36C, fig. 6A-6B) ([0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120; [0082]: fig. 6B, user 22 has directed his line of sight 92 toward a MAIL tab 36C, thus 
Regarding claim 3, Wheeler teaches the first content (menu 206, fig. 7B) is an electronic document ([0064]: menu objects 206 may include one or more of people, contacts, groups of people and/or contacts, calendar items, lists, notifications, alarms, reminders, status updates, incoming messages, recorded media, audio recordings, video recordings, photographs, digital collages, previously-saved states, webpages, and applications, as well as tools, such as a still camera, and an audio recorder; webpages are electronic documents).
Regarding claim 5, Wheeler does not explicitly teach wherein detecting a user's gaze within a first designated region of the first content comprises: determine a gaze point of a user based at least in part on a captured image of at least one of the user's eyes or the orientation of the device; comparing the gaze point to a position of the first designated region within the virtual view to determine if the gaze point intersects the first designated region.
Bychkov teaches wherein detecting a user's gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) within a first designated region (MAIL tab 36C, fig. 6A-6B) of the first content (menu area 122 displaying tabs 36C, fig. 6A) comprises: 
determine a gaze point (target point based on the direction of a user’s gaze, [0011]) of a user based at least in part on a captured image of at least one of the user's eyes (receiving an image including an eye of a user, abstract) or the orientation of the 
comparing the gaze point (target) to a position of the first designated region (first interactive item 36) within the virtual view to determine if the gaze point intersects the first designated region (abstract: Based on the direction of the gaze, a region on a display coupled to the computerized system is identified; [0011]: identifying a target point on the display based on the direction of a user, associating the target point with a first interactive item appearing on the display, and responsively to the target point, opening one or more second interactive items on the display; [0012]: calculating a line segment that intersects the first point and the second point, identifying a target point where the line segment intersects the display, and engaging an interactive item presented on the display in proximity to the target point; [0077]: In a comparison step 
Regarding claim 6, Wheeler teaches wherein the virtual view is displayed to the user via one or more light emitting diodes (LED source and scanning system) that are part of the device and whose light is projected towards one or more lenses (lens elements 30, 32) comprising one or more waveguides that reflect the light into one or more eyes of the user of the device ([0029]: The lens elements 30, 32 may act as a combiner in a light projection system and may include a coating that reflects the light onto them from the projectors 48, 52, for example, when the projectors 48, 52 are scanning laser devices; [0030]: lens elements 30, 32 may include a transparent matrix display, such as electroluminescent display or a liquid crystal display, one or more waveguides for delivering an image to the user’s eyes … additionally, a laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the user’s eyes).
Regarding claim 8, Wheeler teaches a device (fig. 5 device 102) for providing a virtual view to the user (user interface containing one or more menu items and a view region, abstract) provided by a device comprising: 
at least one non-transitory computer readable medium that stores instructions that when executed enable the device to ([0040]: device 102 may include one or more components of the computing system 140; [0043]: the computing system may also include one or more data storage devices or media 166 implemented in any method or technology for storage of information, such as computer readable instructions; [0044]: the computing system 140 may include program instructions 168 stored in the system memory 144 and executable by the processor 142 to facilitate the various functions):
display the first content (menu 206, fig. 7B) in a first tile at a first location in the virtual view (portion of view region at a first location displaying the menu 204 as shown in fig. 7B-7C and [0068]; fig. 8A shows the view region 256 and menu 258 displayed in a virtual view);
detect a user input (fig. 7D element 210) within a first designated region (fig. 7D element 206A; interactive elements, such as menu icons or objects 206, [0062]) of the first content ([0075]: the wearable computing device may be further configured to receive selection data from the user corresponding to a selection of a menu object 206 from the menu 204. To this end, the user-interface 200 may include a cursor 210, as shown in fig. 7D as a reticle, which may be navigated around the view region 202 to select menu objects 206 from the menu 204 … the wearable computing device may be further configured to receive selection data corresponding to one or predetermined movements; [0076]: As shown in fig. 7D, a user of the wearable computing device has 
responsive to detecting the user input (fig. 7D element 210) within the first designated region (fig. 7D element 206A), display second content (fig. 7D element 212) in a second tile at a second location in the virtual view (as shown in fig. 7D, menu object 212 is displayed in another portion of the view region at a location different than the first location displaying menu 206; [0078]: once the menu object 206A is selected, the wearable computing device may cause the selected menu object to be displayed in view region 202 as a selected menu object 212 … the selected menu object 212 is displayed larger and in more detail in the view region 202 than in the menu 204; [0079]: the selected menu object 212 of fig. 7D is shown as an email box);

a display circuit (display 150, fig. 6), coupled to the at least one processing circuit (fig. 6), that receives the output data and causes the output data to be displayed in the virtual view ([0003]: control the display such that the one or more menu items are viewable in the view region; [0042]: the display element 150 may be configured to provide a visual depiction of the user-interface; [0046]: The user-interface 200 may be displayed by, for example, a wearable computing device).

Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a first designated region (MAIL tab 36C, fig. 6A-6B) of the first content (menu area 122 displaying tabs 36C, fig. 6A) (abstract: receiving an image including an eye of a user of a computerized system and identifying, based the image of the eye, a direction of a gaze performed by the user. Based on the direction of the gaze, a region on a display coupled to the computerized system is identified; [0011]: receiving, from a sensing device coupled to the computer, an input representing a gaze direction of a user, identifying a target point on the display based on the direction of a user, associating the target point with a first interactive item appearing on the display, and responsively to the target point, opening one or more second interactive items on the display; [0076]: As user 22 directs his line of sight 92 toward start button 36B, computer 26 receives an input (e.g., depth maps) indicating a gaze direction of user 22 in a receive step 102.  Upon determining the gaze direction, computer 26 identifies a target point 120 on display 28 based on the gaze direction (i.e., a point on the display that the user is looking at) in an identification step 104; [0077]: In a comparison step 106, if a first interactive item 36 is in proximity to target point, then in an association step 108, computer 26 associates the target point 
Regarding claim 11, Wheeler teaches the device is a wearable headset (fig. 1 and [0016]) and wherein the virtual view is an augmented reality view that is presented within the user’s field of view ([0016]: a computing device can be configured as an augmented-reality device that displays a user-interface that is blended or overlaid with the user’s field of view of a real-world environment).
Claims 12-13, 15, 17, 18, and 19 are similar in scope to claims 2-3, 5, 1, 2 and 5, respectively, and therefore the examine presents similar rationale to reject these claims. 


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Bychkov, and further in view of Baldwin et al. (US 2012/0256967, hereinafter Baldwin).
Regarding claim 4, Wheeler does not explicitly teach the second content comprises a figure from the electronic document.
Baldwin teaches the second content comprises a figure  (image 610, fig. 6(b)) from the electronic document ([0016]: If the interface is displaying text, such as may be part of an electronic book or web page; [0041]: Accordingly, approaches in accordance with various embodiments can separate out images, video, or other such elements from the text or other such portions.  In the example of FIG. 6(a), the images have been removed from the text displayed, and in their place a set of thumbnail images 604, 606, 
Wheeler and Bychkov contains a “base” process of displaying a first content and a second content associated with a first content in a virtual view, where the first content is an electronic document, which the claimed invention can be seen as an “improvement” in that displaying the second document, which is a figure from the electronic document.
Baldwin contains a known technique of displaying an image (figure) related to the text content of a web site (electronic document) (fig. 6a-b and [0041]) that is applicable to the “base” process.

As a further rationale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Baldwin’s knowledge of accessing an image related to the displayed text and modify the process of Wheeler and Bychkov because such a process improves readability and load speed of a web site by separating elements from other portions of the content, and also provides a relatively natural approach for a user, as the user would look at the image content when the image is of interest, and would look back to the text when the image is no longer of interest ([0041]).
Claim 14 is similar in scope to claim 4, and therefore the examiner presents similar rationale to reject claim 14.


Claims 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Bychkov, and further in view of Scavezze et al. (US 2015/0206321, hereinafter Scavezze).
Regarding claim 7, Wheeler teaches detecting a user input (fig. 7F element 210)  within a second designated region (any of the menu item of the menu 206, except menu 
responsive to detecting the user input (receiving selection data, [0104]) within the second designated region (selecting a menu item from the plurality of menu items displayed in menu 206, [0104]), displaying third content (displaying the selected menu item substantially fully visible, [0104]), the third content associated with the second designated region ([0104]: In response to the selection data, at block 314, the wearable computing device provides the selected menu item substantially fully visible in the view region. In one example, at the block 314, the wearable computing device also provides the selected menu item generally fixed with respect to the view region and substantially independent of further movement data).
However, Wheeler does not explicitly teach the user input is the user’s gaze and that detecting the user’s gaze within a designated region of the first content, and responsive to detecting the user input within the second designated region, displaying third content in the second tile, the third content associated with the second designated region.
Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a designated region 
Scavezze teaches responsive to detecting the user input ([0059]: the end user of the HMD 402 may select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time which causes the virtual content reader 40 to jump to and display a portion of the content associated with the first bookmark 48) within the 
Claims 16 and 20 are similar in scope to claim 7, and therefore the examiner presents similar rationale to reject these claims.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Bychkov, and further in view of Ishikawa et al. (US 2017/0053575, hereinafter Ishikawa).
Regarding claim 9, Wheeler does not explicitly teach wherein the display circuit causes the output data to be displayed in the virtual view by outputting second data that is used to control or alter light from a light source used by the device to provide the virtual view.
Ishikawa teaches wherein the display circuit (processor 162 of the HMD) causes the output data (information necessary for displaying the image) to be displayed in the virtual view by outputting second data (generated frame data) that is used to control or alter light from a light source (light source 112) used by the device to provide the virtual view ([0057]: the processor 202 transmits the information necessary for the image to be displayed next, for example, an icon, text, or the like, to the HMD 100 using the communication device 206. The processor 162 of the HMD 100 generates the image to be displayed (frame image) based on the information from the smartphone 200 received through the communication device 166. Further, the processor 162 controls the light source 112 of the display unit 110 based on data of the generated frame image, and thereby updates a frame of an image provided with image display light emitted from the light source 112; [0063]: The illuminance determination unit 520 determines the luminance of the light emitted by the display unit 110 (more specifically, the light source 112), which is used to allow the user (viewer) to perceive an image superimposed on the real space; such an image is functionally analogous to an image in a virtual view). 
Regarding claim 10, Wheeler teaches wherein the light sources comprises one or more light emitting diodes (LED source and scanning system) whose light is projected from the device towards one or more lenses (lens elements 30, 32) that comprise one or more waveguides that reflect the light into at least one eye of the user of the device to provide the virtual view ([0029]: The lens elements 30, 32 may act as a combiner in a light projection system and may include a coating that reflects the light onto them from the projectors 48, 52, for example, when the projectors 48, 52 are scanning laser devices; [0030]: lens elements 30, 32 may include a transparent matrix display, such as electroluminescent display or a liquid crystal display, one or more waveguides for delivering an image to the user’s eyes … additionally, a laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the user’s eyes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612